Citation Nr: 0927674	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  06-34 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating higher than 30 percent for a 
left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had active service from October 1943 to July 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 RO rating decision that 
granted service connection and a 30 percent rating for a left 
knee disability (degenerative joint disease, status post left 
knee replacement).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

The Veteran was last afforded a VA orthopedic examination in 
January 2006.  The diagnosis was degenerative joint disease 
of the left knee with a total knee replacement.  The examiner 
commented that the Veteran had a lack of 20 degrees of 
extension to the midline as compared to July 2000 
documentation that showed extension of 0 degrees to the 
midline.  The examiner reported that such loss of extension 
represented a moderate permanent loss of range of motion of 
extension of approximately 20 percent.  The Board observes 
that the examiner also indicated that flexion of the 
Veteran's left knee was pain free from 0 to 90 degrees, with 
pain from 90 to 100 degrees.  The examiner stated that there 
was a loss of 25 degrees of flexion.  The Board notes that 
there appears to be a contradiction between left knee flexion 
of 0 to 90 degrees and the examiner's indication that the 
Veteran lacked 20 degrees of extension to the midline.  

The Board also notes that the Veteran has apparently received 
treatment for his left knee problems subsequent to the 
January 2006 VA orthopedic examination.  In his October 2006 
substantive appeal, the Veteran reported that he was 
scheduled for an appointment at the Asheville, North Carolina 
VA Medical Center for laboratory work and that he would try 
again to have a VA physician review his concerns as to his 
left knee.  In an October 2006 statement, the Veteran 
reported that he was waiting for his appointment with his 
primary care physician at the same facility in order to have 
him provide a current prognosis as to his left knee 
condition.  

The Board observes that the Veteran has not been afforded a 
VA examination as to his service-connected left knee 
disability in over three and a half years.  Additionally, due 
to the Veteran's report of recent treatment, the record 
raises a question as to the current severity of the Veteran's 
service-connected left knee disability.  Further, the Veteran 
and his representative have specifically requested that he be 
scheduled for an additional VA examination.  Therefore, the 
Board finds that a current examination is necessary.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was 
required to afford a contemporaneous medical examination 
where examination report was approximately two years old); 
see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Also, as noted above, the Veteran has reported that he has 
received recent treatment at the Asheville, North Carolina VA 
Medical Center.  As there are possible further treatment 
records, including VA treatment records, that may be 
pertinent to the Veteran's claim, they should be obtained.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).  

Accordingly, the case is REMANDED for the following:  

1.  Obtain copies of the Veteran's VA 
treatment records, which are not already 
in the claims folder, concerning his 
reported treatment for left knee problems, 
and dated since October 2006, from the 
Asheville, North Carolina VA Medical 
Center.  

2.  Ask the Veteran to identify all other 
medical providers who have treated him for 
left knee problems since October 2006.  
After receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of any 
related medical records which are not 
already in the claims folder.  

3.  Schedule the Veteran for a VA 
examination to determine the severity of 
his service-connected left knee 
disability.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
indicated tests should be conducted, 
including X-ray, and all symptoms 
associated with the Veteran's service-
connected left knee disability should be 
described in detail (including information 
necessary for rating the Veteran's left 
knee disability under Diagnostic Code 
5055).  Specifically, the examiner should 
conduct a thorough orthopedic examination 
of the Veteran's left knee disability and 
provide a diagnosis of any pathology 
found.  

In examining the left knee 
disability, the examiner should 
document any limitation of motion 
(in degrees) of the Veteran's left 
knee, to include providing the point 
at which painful motion begins.  The 
examiner should also indicate 
whether there is any guarding on 
motion and the degrees at which the 
guarding starts.  The examination 
should also comment as to whether 
(and if so, to what extent) the knee 
disability includes instability.  

The examiner should be asked to 
indicate whether pain or weakness 
significantly limits functional 
ability during flare-ups or when the 
left knee is used repeatedly over a 
period of time.  The examiner should 
also be asked to determine whether 
the joint exhibits weakened 
movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed 
in terms of additional range-of-
motion loss due to any weakened 
movement, excess fatigability or 
incoordination.  If it is not 
feasible to express any functional 
impairment caused by pain, weakened 
movement, excess fatigability or 
incoordination, found in terms of 
additional range-of motion loss, the 
examiner should so state.  

4.  Thereafter, review the Veteran's claim 
for entitlement to an initial rating 
higher than 30 percent for a left knee 
disability.  If the claim is denied, issue 
a supplemental statement of the case to 
the Veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. 
§ 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



